Case 1:20-cv-01536-WJM-KMT Document 56 Filed 04/07/21 USDC Colorado Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                               Magistrate Judge Kathleen M. Tafoya

  Civil Action No. 20–cv–01536–WJM–KMT


  MARY KAHLER,

         Plaintiff,

  v.

  WAL-MART STORES, INC aka WALMART, INC,

         Defendant.


                                                ORDER


         Before the court is “Plaintiffs’ [sic] Motion to Request Recusal of Magistrate Judge

  Kathleen Tafoya.” ([“Motion”], Doc. No. 45.) In the Motion, Plaintiff asks that the undersigned

  recuse herself from this case, so as to “allow the Court to give the original Complaint to an

  unbiased judge or magistrate judge for a de novo assessment on the merits.” (Id. at 7.)

  Defendant has responded in opposition to the Motion. ([“Response”], Doc. No. 50.) No reply

  has been filed, and the time to do so has lapsed. For the following reasons, the Motion is

  DENIED.

                                   STATEMENT OF THE CASE

         Pro se Plaintiff Mary Kahler [“Kahler”]1 commenced this lawsuit against her former

  employer, Defendant Walmart Stores, Inc. [“Walmart”], on May 29, 2020, asserting violations of


  1
   Mindful of Plaintiff’s pro se status, the court “review[s] h[er] pleadings and other papers liberally
  and hold[s] them to a less stringent standard than those drafted by attorneys.” Trackwell v. United
Case 1:20-cv-01536-WJM-KMT Document 56 Filed 04/07/21 USDC Colorado Page 2 of 9




  the Americans with Disabilities Act [“ADA”], 42 U.S.C. §§ 12101, et eq., the Age

  Discrimination in Employment Act of 1967 [“ADEA”], 29 U.S.C. § 621 et seq., the Family and

  Medical Leave Act of 1993 [“FMLA”], 29 U.S.C. §§ 2601 et seq., and Title VII of the Civil

  Rights Act of 1964, as amended [“Title VII”], 42 U.S.C. §§ 2000(e) et seq.. ([“Complaint”],

  Doc. No. 1.) In her Complaint, Kahler alleges, among other things, that Walmart interfered with

  her right to take FMLA leave, in violation of 29 U.S.C. § 2615(a)(1), retaliated against her for

  attempting to exercise her rights under the FMLA, discriminated against her on the basis of her

  age and disability, and retaliated against her for filing an EEOC charge. (Id. at 10-12 ¶¶ 35-47.)

  As relief, Plaintiff seeks backpay, damages “for all other monetary losses sustained as a direct

  result of the violations,” reinstatement of her position, mental health damages, and punitive

  damages, as well as interest, costs, and attorneys’ fees. (Id. at 12-13 ¶¶ 1-8.)

         After Walmart failed to answer or otherwise respond to the Complaint by the July 13,

  2020 deadline, on August 12, 2020, Kahler moved for entry of default, pursuant to Federal Rule

  of Civil Procedure 55(a). (Doc. No. 9.) The Clerk then entered default against Walmart on

  August 14, 2020. (Doc. No. 10.) Eleven days later, on August 25, 2020, Walmart filed a motion

  to set aside the entry of default, stating that it failed to timely respond to the Complaint, due to an

  “administrative oversight” caused by complications surrounding the COVID-19 coronavirus

  pandemic. (Doc. No. 16.) That motion was then referred to the undersigned by the presiding

  United States District Judge, William J. Martinez. (Doc. No. 17.)




  States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations omitted); see Haines v. Kerner, 404 U.S.
  519, 520–21 (1972) (holding the allegations of a pro se complaint “to less stringent standards than
  formal pleadings drafted by lawyers”).

                                                    2
Case 1:20-cv-01536-WJM-KMT Document 56 Filed 04/07/21 USDC Colorado Page 3 of 9




         While Defendant’s motion to set aside default was still pending, on December 4, 2020,

  Plaintiff filed a motion for default judgment, pursuant to Federal Rule of Civil Procedure 55(b).

  (Doc. No. 37.) Ten days later, on December 14, 2020, this court granted Walmart’s motion, and

  vacated the Clerk’s entry of default. (Doc. No. 38.) Given that there was “no longer a predicate

  default,” on December 15, 2020, Judge Martinez denied Plaintiff’s motion for default judgment,

  specifically referencing this court’s December 14, 2020 Order. (Doc. No. 39.) Both Orders—

  the undersigned’s December 14, 2020 Order, as well as Judge Martinez’s December 15, 2020

  Order— were then sent to Plaintiff’s address of record via United States mail. (Resp. Ex. B.)

  There is no record of either Order being returned to the court. In addition, by email dated

  December 16, 2020, Walmart’s legal counsel explicitly informed Kahler that “the Court has

  granted Walmart’s Motion to Set Aside Clerk’s Entry of Default, and denied your Motion for

  Default Judgment.” (Resp. Ex. C.)

         Three weeks later, by letter dated January 5, 2021, Plaintiff filed an Objection to this

  court’s December 14, 2020 Order. (Doc. No. 43.) In the Objection, Plaintiff argued, among

  other things, that the undersigned “lack[ed] jurisdictional authority” to issue the challenged

  Order. (Id. at 1.) On January 7, 2021, Judge Martinez overruled Plaintiff’s Objection, as

  untimely, specifically noting that Kahler “had until December 31, 2020, at the latest, to file any

  objection.” (Doc. No. 44.)

         On January 12, 2021, Kahler filed the present Motion, pursuant to 28 U.S.C. §§ 144 and

  445(a), asking that the undersigned recuse herself from this case, “in the name of justice.” (Mot.

  1, 6-7.) In the Motion, Kahler states that she “strongly believes [the] case is in jeopardy in this

  magistrate judge’s hands.” (Id. at 6.) Plaintiff requests that the “Complaint (and only the


                                                    3
Case 1:20-cv-01536-WJM-KMT Document 56 Filed 04/07/21 USDC Colorado Page 4 of 9




  Complaint Doc #1 for a truly de novo opinion) be reassigned to neutral parties who have not

  been through all the extraneous detrimental issues these cases have experienced.” (Id.)

                             LEGAL STANDARD AND DISCUSSION

  I. Recusal under 28 U.S.C. § 144

         Plaintiff moves to recuse under two different provisions, 28 U.S.C. § 144 [“Section 144”]

  and 28 U.S.C. § 455(a) [“Section 455”]. (Mot. 1-2, 6.) Section 144 provides that, if a party

  “makes and files a timely and sufficient affidavit that the judge before whom the matter is

  pending has a personal bias or prejudice either against him or in favor of any adverse party, such

  judge shall proceed no further therein, but another judge shall be assigned to hear such

  proceedings.” 28 U.S.C. § 144. “To prevail on a motion under 28 U.S.C. § 144 to recuse a

  judge, the litigant must file a timely and sufficient affidavit establishing that the judge has a

  personal bias or prejudice.” Green v. Branson, 108 F.3d 1296, 1305 (10th Cir. 1997); accord

  Hinman v. Rogers, 831 F.2d 937, 938 (10th Cir. 1987). “An affidavit must comply with

  [Section] 144 before it can effectively disqualify a judge.” United States v. Bray, 546 F.2d 851,

  857 (10th Cir. 1976). “And, it is well-settled that the involved judge has the prerogative, if

  indeed not the duty, of passing on the legal sufficiency of a Section 144 challenge.” Robertson v.

  Cartinhour, 691 F. Supp. 2d 65, 77 (D.D.C. 2010) (alterations and citations omitted); accord W.

  Watersheds Project v. Int. Bd. of Land Appeals, 434 F. Supp. 3d 1257, 1260 (D. Utah 2020)

  (“Procedurally, the judge against whom an affidavit of bias is filed may determine the affidavit’s

  timeliness and sufficiency.”).

         Here, Plaintiff has not submitted any supporting affidavit with the present Motion. As

  such, Plaintiff has failed to establish a basis for recusal under Section 144. See Toney v.


                                                     4
Case 1:20-cv-01536-WJM-KMT Document 56 Filed 04/07/21 USDC Colorado Page 5 of 9




  Berkebile, No. 13-cv-00111-RM-BNB, 2013 WL 6499531, at *2 (D. Colo. Dec. 11, 2013)

  (denying a motion to recuse for that reason); see also United States v. Hines, 696 F.2d 722, 728

  (10th Cir. 1982) (observing that “the procedural requirements of [Section 144], which are quite

  specific, have been strictly construed,” and thus, “actual disqualifications under [the statute] have

  been rare”).

  II. Recusal under 28 U.S.C. § 455

         Plaintiff also seeks disqualification of the undersigned, pursuant to 28 U.S.C. § 455.

  (Mot. 1, 6.) Section 455 provides, in relevant part, that “[a]ny justice, judge, or magistrate of the

  United States shall disqualify himself in any proceeding in which his impartiality might

  reasonably be questioned.” 28 U.S.C. § 455(a). Unlike the other recusal provision, Section 455

  has “no express procedural hurdles.” Hines, 696 F.2d at 728. In evaluating whether recusal is

  warranted under Section 455, “the judge’s actual state of mind, purity of heart, incorruptibility,

  or lack of partiality are not the issue.” United States v. Cooley, 1 F.3d 985, 993 (10th Cir. 1993)

  (citations omitted). Rather, “the test in this circuit is ‘whether a reasonable person, knowing all

  the relevant facts, would harbor doubts about the judge’s impartiality.’” Id. (quoting United

  States v. Burger, 964 F.2d 1065, 1070 (10th Cir. 1992)). “[T]he initial inquiry is whether a

  reasonable factual basis exists for calling the judge’s impartiality into question.” Id. (citation

  omitted) (emphasis in original). “[U]nsubstantiated suggestions, speculations, and opinions are

  insufficient to establish even the appearance of any bias, prejudice, or misconduct that would

  warrant judicial recusal.” Carpenter v. Boeing Co., 456 F.3d 1183, 1204 (10th Cir. 2006)

  (alterations omitted); accord In re McCarthey, 368 F.3d 1266, 1269 (10th Cir. 2004) (“Section

  455 does not require recusal based only on assumptions about a judge’s beliefs that are not


                                                    5
Case 1:20-cv-01536-WJM-KMT Document 56 Filed 04/07/21 USDC Colorado Page 6 of 9




  substantiated by the facts of record.”). There is a “substantial burden on the moving party to

  demonstrate that the judge is not impartial, not a burden on the judge to prove that he is

  impartial.” McCarthey, 368 F.3d at 1269 (quoting Burger, 964 F.2d at 1070); see also Switzer v.

  Berry, 198 F.3d 1255, 1258 (10th Cir. 2000) (cautioning that Section 455 “is not intended to give

  litigants a veto power over sitting judges, or a vehicle for obtaining a judge of their choice”). A

  judge has a “strong duty to sit when there is no legitimate reason to recuse.” Bryce v. Episcopal

  Church in the Diocese of Colo., 289 F.3d 648, 659 (10th Cir. 2002) (citation omitted).

         In seeking recusal under Section 455, Plaintiff argues that the undersigned “lacks

  jurisdiction” over this case, because “Defendant fail[ed] to file [the] mandatory consent/non-

  consent form,” and because “Plaintiff does not consent to magistrate judge jurisdiction.” (Mot.

  3.) Plaintiff threatens that she “will continue to Object to any ruling or judgement [sic] put forth

  by a magistrate judge until it has been acknowledged that the Plaintiff does not consent to that

  jurisdiction.” (Id. at 5.) In addition, Plaintiff complains that the undersigned “is basing too

  many decisions on erroneous information which cannot be erased from her mind, in other words,

  biased/prejudiced.” (Id. at 6.) She likewise contends that this case “is being judged on

  technicalities and procedural issues as opposed to on its merit which shows prejudice against the

  Plaintiff.” (Id. at 5.) Kahler takes issue, specifically, with this court’s December 14, 2020 ruling

  on Walmart’s motion to set aside the entry of default, arguing that the undersigned essentially

  “took the side of the Defendant to let them proceed without penalty which was to their benefit

  thus (the opposite), prejudicing the Plaintiff.” (Id. at 3.) Plaintiff stresses that “Defendant

  missed the[] deadline to respond to [the] Complaint by 30 days,” and she complains that “Judge

  Tafoya took four more months (120 days) to respond to that fact.” (Id. at 4.) In addition,


                                                    6
Case 1:20-cv-01536-WJM-KMT Document 56 Filed 04/07/21 USDC Colorado Page 7 of 9




  Plaintiff argues that she “never received the Order or notice that an Order existed from the

  Court.” (Id.) She contends that the court now “prejudices the Plaintiff by saying her Objection

  is time-barred for being 4 days late,” despite the fact that Plaintiff “believed the time frame was

  21 days, same as the motion deadline.” (Id. at 5.) In making that argument, Plaintiff emphasizes

  that she is a pro se litigant who “still doesn’t know all relevant deadlines.” (Id.) Plaintiff is

  adamant that she is entitled to “a specific answer to her Objection based on the arguments

  detailed within the document.” (Id.) However, the court finds each of these arguments to be

  without merit.

         First, to the extent that Plaintiff argues that the she “did not consent to magistrate judge

  jurisdiction,” such consent is not required with respect to nondispositive pretrial motions. 28

  U.S.C. § 636(b). Here, Judge Martinez appropriately referred Walmart’s motion to set aside the

  entry of default to the undersigned for a ruling. (Doc. Nos. 4, 17.) Because this court’s ruling on

  that motion was nondispositive, the parties’ consent to magistrate jurisdiction was irrelevant.

  U.S.C. § 636(b); Toney v. Berkebile, No. 13-cv-00111-RM-BNB, 2013 WL 6499531, at *2 (D.

  Colo. Dec. 11, 2013) (denying a motion to recuse, where the plaintiff argued that he “did not

  consent” for the magistrate judge to “reside over” the case). To the extent that Plaintiff takes

  issue with the substance of the undersigned’s ruling, “adverse rulings cannot in themselves form

  the appropriate grounds for disqualification.” Green v. Branson, 108 F.3d 1296, 1305 (10th Cir.

  1997) (quoting Green v. Dorrell, 969 F.2d 915, 919 (10th Cir. 1992)) (internal quotation marks

  omitted); see also Procter & Gamble Co. v. Haugen, 427 F.3d 727, 744-45 (10th Cir. 2005)

  (denying a litigant’s request “to reassign [the] case to a different district judge on remand,” and

  concluding that the litigant’s argument—that the complained-of district judge’s “track record” in


                                                    7
Case 1:20-cv-01536-WJM-KMT Document 56 Filed 04/07/21 USDC Colorado Page 8 of 9




  the case “would ca[u]se a reasonable person to question whether justice was being done”—

  amounted to mere dissatisfaction with the court’s legal rulings). Plaintiff does not point to any

  errors in this court’s December 14, 2020 Order, and she does not explain how the Order, or its

  timing, establishes bias or impartiality, or the appearance of such, under Section 455.2

          In her Motion, Plaintiff also argues that this case should have been “randomly

  reassigned” to different judges, given that “these are the same [judges] as her previous case.”

  (Mot. 6.) However, the Local Rules of Practice for the District of Colorado make clear that “[i]f

  an unrepresented party in a new case . . . had a case terminated within 12 months of the new

  filing, the new case shall be assigned to the judicial officers who were assigned the earlier case.”

  D.C.COLO.LCivR 40.1(d)(1) (emphasis added). Here, Kahler’s previous lawsuit against

  Walmart, which was also assigned to this court, was terminated on January 10, 2020. Kahler v.

  Walmart, Inc., No. 1:18-cv-03162-WJM-KMT, 2020 WL 127974, at *5 (D. Colo. Jan. 10, 2020).

  Plaintiff commenced this, her second, employment discrimination action approximately six

  months later, on May 29, 2020. (Doc. No. 1.) Thus, pursuant to Local Rule 40.1(d)(1),

  Plaintiff’s second lawsuit was correctly assigned to the same judicial officers who presided over

  her first lawsuit.




  2
    Plaintiff also argues that the undersigned exhibited “personal bias” against her, “by saying her
  Objection is time-barred for being 4 days late,” despite the fact that Plaintiff “still doesn’t know
  all relevant deadlines.” (Mot. 4-5.) However, the undersigned did not issue that particular Order.
  (Doc. No. 44.) As such, this particular argument fails to establish any basis for the undersigned’s
  recusal. Further, it must be stressed that, even though Plaintiff is proceeding pro se, she must still
  comply with the filing deadlines and requirements set forth in the Federal Rules of Civil Procedure
  and the Local Rules of Practice for the District of Colorado. Green v. Dorrell, 969 F.2d 915, 017
  (10th Cir. 1992).

                                                    8
Case 1:20-cv-01536-WJM-KMT Document 56 Filed 04/07/21 USDC Colorado Page 9 of 9




         Finally, Plaintiff argues that she “never received” this court’s December 14, 2020 Order,

  or even “notice that an Order existed from the Court.” (Mot. 3-4.) However, as stated supra, the

  Orders issued in this case have each been mailed to Plaintiff at the address that she provided.

  There is no record of any Order being returned to the court. Further, Plaintiff does not explain

  how the undersigned is responsible for her alleged failure to receive a mailed copy of the

  December 14, 2020 Order.

         On this record, then, Plaintiff has failed to allege any facts that would cause a reasonable

  person to question the impartiality of the undersigned in this matter. In the absence of such

  allegations, Plaintiff’s motion must be denied.

         Accordingly, it is

         ORDERED that “Plaintiffs’ [sic] Motion to Request Recusal of Magistrate Judge

  Kathleen Tafoya” (Doc. No. 45) is DENIED.

         Dated this 7th day of April, 2021.




                                                    9
